Citation Nr: 1541378	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to November 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of this hearing has been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran has also been diagnosed with depressive disorder.  In light of Clemons, the Board has recharacterized the issue as reflected on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

PTSD

The Veteran submitted a statement in April 2011 stating that he has had stress and sleepless nights due to seeing dead bodies floating in the water while out on patrol.  The Veteran also testified in August 2014 that he saw bodies floating in the water which caused him anxiety, trouble sleeping, and hypervigilance.

In March 2008, the Veteran had an initial evaluation at the Anniston/Oxford Clinic, and he reported that his experiences during the first Gulf War have continued to affect him.  He was diagnosed with PTSD and was noted to have flashbacks and intrusive thoughts.

At a December 2011 VA psychiatric examination, the Veteran was found to have recurrent distressing dreams, diminished interest, feeling of detachment, restricted affect, difficulty with sleep, irritability, and hypervigilance; the examiner did not, however, find that the symptoms met the diagnostic criteria for PTSD.  He diagnosed the Veteran with depressive disorder with features of anxiety, but did not provide a nexus opinion regarding the relationship of depressive disorder to service.  The examiner also noted that a DD Form 214 documenting service in Operation Desert Storm/Shield was not in the claims file.

The Board finds that a new VA psychiatric examination is needed, in order to provide an opinion on whether the Veteran has any psychiatric diagnosis, including depressive disorder, which is related to his active duty service.

Bilateral Hip Disorder

The Veteran testified in August 2014 that his hip pain began in service and that he believes it is related to his service-connected lumbar spine degenerative disc disease.

The Veteran's service treatment records show numerous complaints of lower back pain that radiated to his lower extremities.  In June 1994, he complained of back pain with pain in his hips.

In a November 2013 rating decision, the Veteran was granted entitlement to service connection for lumbar spine degenerative disc disease and bilateral lower extremity radiculopathy.

Although the Veteran failed to attend his VA examination scheduled for July 2008, the Board finds that the evidence indicates that the Veteran may have a bilateral hip disorder which is secondary to his service-connected lumbar spine disorder, and the issue will be remanded in order to afford him another opportunity to attend a VA examination.

Records

The Board notes that there are unreadable personnel records, including an unreadable DD Form 214, in the claims file.  The Board acknowledges that it is indicated that these were the best copies of these documents available.  Nonetheless, efforts must be made to obtain legible copies of all of the Veteran's DD Form 214s in order to verify his complete periods of service.  

The record also indicates that the Veteran receives medical treatment at the Childersburg Community Cased Outpatient Clinic and the Anniston/Oxford Clinic, part of the Birmingham VA Medical Center.  The record currently contains treatment records dating up to February 2012.  All outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's complete service personnel records, including legible copies of all DD Form 214s.  All records received should be associated with the claims file.  If the AOJ cannot locate a legible copy of all of the Veteran's DD Form 2014s, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these government records would be futile.  

2. The AOJ should obtain all outstanding, pertinent records of treatment of the Veteran from the Birmingham VA Medical Center and its affiliated facilities, the Childersburg Community Cased Outpatient Clinic and the Anniston/Oxford Clinic, since February 2012.  All records received should be associated with the claims file.

3. Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the report that all records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

The examiner must address whether the Veteran has a current psychiatric disorder, to include PTSD and depressive disorder.  For each diagnosed psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is etiologically related to the Veteran's active duty service in any way.  In rendering this opinion, if the etiology of the diagnosed disorder is attributed to multiple factors/events, the examiner must specify which symptoms/diagnoses are related to which factors/events.

The examiner must consider and discuss the Veteran's lay statements regarding having recurrent thoughts and sleep disturbance related to seeing dead bodies in service, and the March 2008 diagnosis of PTSD from his treating psychiatrist.  It is also noted to the examiner that the Veteran's personnel records do show that he was on active duty during Operation Desert Storm/Shield.

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disorder of the bilateral hips.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the report all records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

The examiner must provide all diagnoses pertaining to the bilateral hips.  The examiner is asked to specifically address whether the Veteran's reported hip symptoms are a separate disorder from his already service-connected bilateral lower extremity radiculopathy associated with lumbar spine degenerative disc disease.  If a separate diagnosis is found, the examiner is asked to specify which symptoms are related to each specific diagnosis.

For any diagnosis found other than lower extremity radiculopathy, the examiner must state a) whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is etiologically related to the Veteran's active duty service in any way; and b) whether it is at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected lumbar spine degenerative disc disease.

The examiner must consider and discuss the Veteran's lay statements regarding having hip pain in service that has continued to the present and the June 1994 service treatment record showing complaints of back pain with pain in his hips.

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, that must be stated and the reasons why an opinion cannot be provided must be explained.

5. The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

6. Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

7. Then readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




